Exhibit 10.20

Eastern Virginia Bankshares, Inc.

FORM OF

Restricted Stock Agreement

 

THIS AGREEMENT dated as of the <<grant date>>, between EASTERN VIRGINIA
BANKSHARES, INC., a Virginia corporation (the “Corporation”), and <<name>>
(“Participant”), is made pursuant and subject to the provisions of the Eastern
Virginia Bankshares, Inc. 2007 Equity Compensation Plan (the “Plan”). All
capitalized terms used in this Agreement have the meaning assigned to them in
the Plan, unless this Agreement provides, or the context requires, otherwise.

 

In consideration of the benefits which the Corporation expects to be derived
from the services rendered to it and/or any Subsidiary by the Participant and of
the covenants contained herein, the parties hereby agree as follows:

 

1. Award of Stock. Pursuant to the Plan, the Corporation, on <<grant date>>,
(the “Award Date”), granted Participant <<number>> shares of Common Stock
(“Restricted Stock”), subject to the terms and conditions of the Plan and
subject further to the terms and conditions set forth herein (the “Award”).
<<Number>> percent (<<percent>>%) of the Restricted Stock (i.e., <<number of
shares of time-based restricted stock>>) shall be transferable and
nonforfeitable (“Vested” or “Vesting”) over a period of time (“Time-Based
Shares”), and the remaining <<number>> percent (<<percent>>%) of the Restricted
Stock (i.e., <<number of shares of performance-based restricted stock >>) shall
be Vested in connection with the performance of the Corporation
(“Performance-Based Shares”), all as set forth further below. The Time-Based
Shares and Performance-Based Shares collectively may be referred to as
Restricted Stock as the context requires.

 

2. Restrictions. Except as provided in this Agreement, the Restricted Stock is
nontransferable and is subject to a substantial risk of forfeiture.

 

3. Terminology. The following terms have the following meanings for purposes of
this Agreement:

 

(a)“Cause” shall have the meaning set forth in the Participant’s Employment
Agreement, if applicable, and if Participant does not have an Employment
Agreement or Participant’s Employment Agreement does not define the term,
“Cause” shall mean Participant’s personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, conviction of a felony or of a misdemeanor involving
moral turpitude, or misappropriation of the Corporation’s assets (determined on
a reasonable basis and solely by the Board of Directors) or those of a
Subsidiary.

 



 

 

  

(b)“Peer Group” means the financial institutions listed on Attachment A hereto,
provided that any listed financial institution shall be eliminated if it is
acquired or otherwise changes its structure or business such that it is no
longer reasonably comparable to the Corporation (as determined by the
Committee), and in the case of any such elimination, the Committee may or may
not replace the eliminated financial institution with another financial
institution which it considers reasonably comparable to the Corporation.

 

(c)“Vesting Acceleration Event” means during the period in which any share of
Restricted Stock is not Vested:

 

(i)the Participant’s retirement, with the consent of the Board of Directors or
its delegate, at or after age sixty-five (65) where there is no Cause (as
defined above) for the Corporation to terminate the Participant’s employment;

 

(ii)the occurrence of a Change in Control (as defined in the Plan), if the
Participant has remained employed with the Corporation and/or a Subsidiary
through the date the Change in Control occurs;

 

(iii)the Participant’s death; or

 

(iv)if the Participant does not have an Employment Agreement, the Participant’s
termination of employment due to becoming disabled (as defined for purposes of
Section 22(e)(3) of the Internal Revenue Code), or, if the Participant has an
Employment Agreement, the Participant’s termination of employment due to
becoming disabled (as defined in his or her Employment Agreement or, if not so
defined, as defined for purposes of Section 22(e)(3) of the Internal Revenue
Code).



For purposes of determining a Vesting Acceleration Event, an “Employment
Agreement” means a written individual employment agreement, or if there is no
employment agreement, then a written individual change in control agreement, as
in effect on the Award Date between the Participant and the Corporation and/or a
Subsidiary. If a Participant does not have such a written individual employment
agreement or change in control agreement, the Participant is considered not to
have an Employment Agreement for purposes hereof.

 

 

 

 

4. Vesting in the Time-Based Shares. Subject to earlier Vesting or forfeiture as
provided below, the Participant’s interest in 100% of the Time-Based Shares
shall be Vested on the following dates, provided the Participant remains in
employment with the Corporation and/or a Subsidiary from the Award Date through
such respective dates:

 

 

Date

Percentage of Time-Based Shares Vesting

 

<<vesting schedule>> <<percentage>>        

 

5. Vesting in the Performance-Based Shares.

 

(a)Subject to earlier Vesting or forfeiture as provided below, the Participant’s
interest in 100% of the Performance-Based Shares shall be Vested on <<vesting
date>>, provided the Participant remains in employment with the Corporation
and/or a Subsidiary from the Award Date through such date, if and only if
certain minimum performance measures are satisfied as described under this
Paragraph 5.

 

(b)Vesting of the Performance-Based Shares will be determined by the
Corporation’s <<financial measures, such as earnings per share and/or return on
assets>> ranking for the <<performance period>> (the “Performance Period”)
compared to the <<relevant financial measure(s)>> for the Peer Group (see
Attachment A) as follows, where Vesting in the Performance-Based Shares is equal
to the number of the Performance-Based Shares multiplied by the Vesting
percentage below:

 

 

[Higher of] <<relevant financial measures>>

Ranking

Vesting Percentage for Performance-Based Shares     <<rank>> and above 100%
<<rank>> up to but excluding <<rank>> 50% below <<rank>> 0%

 

[FOR USE WHEN MORE THAN ONE FINANCIAL MEASURE IS INCLUDED: The [higher]
<<weighting of the relevant financial measures>> will determine the Vesting
percentage (for example, if the Corporation’s <<relevant financial measure>>
ranking is above <<rank>> and the <<relevant financial measure>> ranking is
below <<rank>>, the Vesting percentage is <<vesting percentage>>).] If the
relevant ranking is above <<rank>>, but less than <<rank>>, the Vesting
percentage shall not be subject to interpolation (for example, the Vesting
percentage is 50% whether the ranking is <<rank>> or <<rank>>).

 



 

 

 

 

(c)All determinations regarding Vesting and entitlement to the Performance-Based
Shares under this Paragraph 5 shall be made and certified to in writing by the
Committee. If the Committee determines that all or any portion of the
Performance-Based Shares shall not become Vested, such Performance-Based Shares
(or portion thereof) shall be forfeited as of the date of the Committee’s
determination.

 

6. Vesting Acceleration Events. Upon the occurrence of a Vesting Acceleration
Event defined in Paragraph 3(c), any shares of Restricted Stock that are not
then Vested shall immediately become Vested.

 

7. Forfeiture. Except in connection with a Vesting Acceleration Event defined in
Paragraph 3(c), all shares of Restricted Stock that are not considered Vested by
or at the cessation of the Participant’s employment with the Corporation or a
Subsidiary (or both in the case of dual employment) shall be forfeited to the
Corporation.

 

8. Shareholder Rights. Subject to Paragraph 14, Participant will have all the
rights of a shareholder of the Corporation with respect to the Restricted Stock,
including the right to receive dividends or distributions on (other than
dividends or distributions which are paid in shares of Common Stock) and to vote
the Restricted Stock; provided, however, that (i) Participant may not sell,
transfer, pledge, assign, exchange, hypothecate or otherwise dispose of the
Restricted Stock prior to Vesting, otherwise than by will or by the laws of
descent and distribution, (ii) the Corporation shall retain custody of the
certificates evidencing shares of the Restricted Stock as provided in Paragraph
9, and (iii) Participant will deliver a stock power in accordance with Paragraph
10. If, prior to Vesting, any such dividends or distributions are paid in shares
of Common Stock with respect to the Restricted Stock, such shares shall be
registered in the name of the Participant and deposited with the Corporation as
provided in Paragraph 9, and shall be subject to the same restrictions on
transferability and the same rules for custody as the Restricted Stock with
respect to which they were paid.

 

9. Custody of Certificates. Custody of stock certificates evidencing the
Restricted Stock (if the Restricted Stock is issued in certificated form) shall
be retained by the Corporation so long as the Restricted Stock is not Vested.
The Corporation reserves the right to place a legend on each certificate
restricting the transferability of shares evidenced by any certificate. The
Corporation shall deliver to the Participant the stock certificate or
certificates (or cause the Corporation’s transfer agent to make a book-entry or
electronic notation) as soon as practicable after the Restricted Stock becomes
Vested.

 

10. Stock Power. Participant shall deliver to the Corporation a stock power,
endorsed in blank, with respect to the Restricted Stock. The Corporation shall
use the stock power to cancel any shares of Restricted Stock that do not become
Vested. The Corporation shall return the stock power to Participant with respect
to any shares of Restricted Stock that become Vested. The Participant, by
execution of this Agreement, shall be deemed to appoint, and does so appoint,
the Corporation and each of its authorized representatives as the Participant’s
attorney(s) in fact to effect any transfer of forfeited shares (or shares
otherwise reacquired or withheld by the Corporation hereunder), or any
adjustment to the number of shares of Restricted Stock pursuant to Paragraph 14
below, to the Corporation as may be required pursuant to the Plan or this
Agreement and to execute such documents as the Corporation or such
representatives deem necessary or advisable in connection with any such
transfer.

 



 

 

 



11. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof or of the Plan may entitle Participant to a fractional
share, such fraction shall be disregarded.

 

12. Taxes. The Corporation shall have the right to retain and withhold from any
award of the Restricted Stock, the amount of taxes (at the statutorily required
rates) required by any government to be withheld or otherwise deducted and paid
with respect to such Award. At its discretion, the Committee may require the
Participant to reimburse the Corporation for any such taxes required to be
withheld by the Corporation and to withhold any distribution in whole or in part
until the Corporation is so reimbursed. In accordance with procedures
established by the Committee, Participant or any successor in interest may elect
to have the Corporation retain and withhold a number of Vested shares of
Restricted Stock having a Fair Market Value on the date of withholding not less
than the amount of such taxes and cancel in whole or in part any such shares so
withheld, in order to satisfy the Corporation’s withholding obligations. In
accordance with procedures established by the Committee, Participant or any
successor in interest is also authorized to deliver shares of the Corporation’s
Common Stock having a Fair Market Value on the date of delivery not less than
the amount of such taxes, in order to satisfy the Corporation’s withholding
obligations. In the event the Participant does not deliver or elect to have the
Corporation retain and withhold shares as described in this Paragraph 12, the
Corporation shall have the right to withhold from any other cash amounts due or
to become due from the Corporation (or a Subsidiary) to the Participant an
amount equal to such taxes required to be withheld by the Corporation to
reimburse the Corporation for any such taxes.

 

13. No Right to Continued Employment. This Agreement does not confer upon
Participant any right with respect to continued employment by the Corporation,
nor shall it interfere in any way with the right of the Corporation to terminate
Participant’s employment at any time (subject to the terms of Participant’s
Employment Agreement, if applicable).

 

14. Change in Capital Structure. In accordance with the terms of the Plan, the
terms of this Award shall be adjusted as the Board of Directors or the Committee
determines is equitably required in the event the Corporation effects one or
more stock dividends, stock split-ups, subdivisions or consolidations of shares
or other similar changes in capitalization.

 

15. Governing Law. This Agreement and the Award shall be governed by the laws of
the Commonwealth of Virginia.

 

16. Conflicts. In the event of any conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall govern.

 

17. Participant Bound by Plan; Prospectus. Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof. Participant also hereby acknowledges receipt of a prospectus
for the Plan.

 



 

 

 



18. Clawback. This Award (whether Vested or not Vested) shall be subject to the
terms of the Corporation’s recoupment, clawback or similar policy as such may be
in effect from time to time, as well as any similar provisions of applicable
law, which could in certain circumstances require repayment or forfeiture of the
Restricted Stock or any shares or other cash or property received with respect
to the Restricted Stock (including any value received from a disposition of the
Restricted Stock after it has become Vested).

 

19. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representative of the Participant and the successors
of the Corporation.

 

To evidence its grant of the Restricted Stock and the terms, conditions and
restrictions thereof, the Corporation has signed this Agreement as of the Award
Date. This Agreement shall not become legally binding unless the Participant has
accepted this Agreement within thirty (30) days after the Award Date (or such
longer period as the Chairman of the Committee may accept) pursuant to such
means as the Committee may permit. If the Participant fails to timely accept
this Agreement, the grant of the Restricted Stock shall be cancelled and
forfeited ab initio.

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed on
its behalf, and the Participant has affixed his signature hereto.

 





  EASTERN VIRGINIA BANKSHARES, INC     Date: <<grant date>> By:             
(Printed Name and Title)           <<name>>     Date:                 (Printed
Name)          

 

 

 

Attachment A

 

Listing of Peer Group

 

<<list of peer financial institutions>>

 

 

 



 

